Citation Nr: 1624340	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from May 1967 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.  

The issues of entitlement to service connection for peripheral neuropathy of the upper extremities and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2009 RO decision denied entitlement to service connection for peripheral neuropathy of the left and right upper extremities; the Veteran did not appeal or submit new and material evidence within one year of the decision.
 
2.  Evidence received since the March 2009 RO decision is new and material. 


CONCLUSIONS OF LAW

1.  The March 2009 RO decision that denied entitlement to service connection for peripheral neuropathy of the left and right upper extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since the March 2009 rating decision, and the Veteran's claim for entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection peripheral neuropathy of the bilateral upper extremities was denied in a March 2009 RO decision; the Veteran did not appeal.  In April 2010, the Veteran requested to reopen his previously denied claim.  The RO reopened the Veteran's claim, but denied entitlement to service connection for bilateral peripheral neuropathy of the upper extremities in an August 2010 rating decision.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran's upper extremity peripheral neuropathy had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's claimed condition is related to his active military service.  

The Veteran has submitted a copy of an April 2010 VA treatment note in which a VA neurologist, Dr. M.A., stated that the Veteran's "sensory symptoms are likely secondary-to sensorimotor peripheral neuropathy secondary to diabetes", a condition for which the Veteran is service connected.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is addressed in the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is either granting in full the benefit sought on appeal or remanding the issue for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral peripheral neuropathy of the upper extremities and erectile dysfunction, which the Veteran has alleged were either caused or permanently aggravated by his service connected diabetes mellitus, type II.  

While the Veteran has been afforded several VA examinations of his claimed conditions, unfortunately, the opinions concerning their etiology were not only conflicting, but inadequate.

At a January 2009 VA examination of his diabetes mellitus, the Veteran had a normal sensory examination of the upper extremities and no diagnosis of peripheral neuropathy of the upper extremities was provided; however, the Veteran was diagnosed with peripheral neuropathy affecting his lower extremities.  The examining physician noted that because the Veteran's diabetes was mild, it was unlikely the cause of his peripheral neuropathy, but that he could not rule out the possibility that the Veteran's diabetes mellitus has caused or permanently aggravated his peripheral neuropathy of the lower extremities.  

In a January 2010 VA medical opinion, a VA nurse practitioner concluded that the Veteran's erectile dysfunction was not secondary to his service connection diabetes mellitus as it pre-existed his diagnosis of diabetes, but failed to address whether the Veteran's diabetes permanently aggravated his erectile dysfunction.

In April 2010, electrodiagnostic testing showed evidence of bilateral moderate to severe carpal tunnel syndrome that is worse on the right, as well as bilateral mild to moderate ulnar neuropathy that is worse on the left.  A VA neurologist, Dr. M.A., stated that the Veteran's "sensory symptoms are likely secondary to sensorimotor peripheral neuropathy secondary to diabetes."  However, he offered no explanation for this conclusion.  The Board notes that a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This failure to provide any rationale is particularly troubling in this case because VA outpatient treatment records reflect that the Veteran has been diagnosed with cervical spondylosis and a November 2007 VA treatment note records that the Veteran reported a history of carpal tunnel release surgery.  Thus, the Veteran's reported neurological symptoms in his upper extremities can potentially be attributed to causes other than his service connected diabetes mellitus, including a condition which apparently preexisted his diagnosis of diabetes.  

In July 2010, the Veteran was afforded new VA examinations of his erectile dysfunction and peripheral neuropathy.  The VA nurse practitioner who performed the examinations concluded that it is less likely as not that the Veteran's claimed conditions are caused by the Veteran's diabetes mellitus.  As a rationale, she explained that the Veteran's erectile dysfunction preceded his diabetes mellitus and also stated that there is no medical relationship between ulnar neuropathy and diabetes.  The examiner also concluded that the Veteran's erectile dysfunction was not permanently aggravated by his diabetes mellitus, but offered no rationale.  She did not address at all whether the Veteran's carpal tunnel syndrome or ulnar neuropathy were permanently aggravated by his diabetes mellitus.  Thus, for the above reasons, the July 2010 VA examination is also inadequate.  

In May 2013, a VA examiner completing a diabetes mellitus examination checked the boxes indicating that the Veteran has diabetic peripheral neuropathy affecting both the upper and lower extremities; however, confusingly, he also noted that the Veteran's upper extremity sensory symptoms had been previously attributed to his non-service connected carpal tunnel syndrome.  He also opined that the Veteran's erectile dysfunction was permanently aggravated by his diabetes mellitus, although he unfortunately offered no rationale.  

Because the above opinions are inadequate, a remanded is required to clarify the etiology of the Veteran's claimed conditions.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examination of his peripheral neuropathy of the upper extremities and his erectile dysfunction.  

The examiners are asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral peripheral neuropathy of the upper extremities and erectile dysfunction had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include whether the claimed conditions were (a) caused or (b) permanently aggravated (worsened) by the Veteran's service connected diabetes mellitus, type II.

In the case of the Veteran's claimed peripheral neuropathy of the upper extremities, the examiner is asked to address the other potential causes of the Veteran's symptomatology, to include carpal tunnel syndrome and cervical radiculopathy.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


